*276Opinion of the Court
PER CURIAM:
The petitioner herein was tried by general court-martial and found guilty of desertion. He was sentenced to reduction in grade to private, confinement for 21 months, total forfeitures, and a bad-conduct discharge. After findings of guilty and before imposition of sentence, trial counsel announced he had evidence of prior convictions and stated the purported details of the same in open court. No objection was made by the accused. No testimony was adduced and no documentary record of any prior convictions was offered in evidence nor is any exhibit attached to indicate that such was received.
The principle involved in this case is controlled by our decisions in United States v. Carter, 1 USCMA 108, 2 CMR 14, decided January 18, 1952, United States v. Trimiar, 1 USCMA 262, 2 CMR 169, decided March 19, 1952, and United States v. Schabel, 1 USCMA 275, 3 CMR 9, decided March 28, 1952. Therefore, in accordance with the rule stated in those eases, the petition for grant of review is hereby granted and the decision of the board of review is reversed. The case is remanded to The Judge Advocate General of the Navy for action not inconsistent with this opinion.